                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@KGElegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@KGElegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@KGElegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                              UNITED STATES DISTRICT COURT
                                                                                            10                                       DISTRICT OF NEVADA
                                                                                            11   WELLS FARGO BANK, N.A., a national              Case No. 2:15-cv-00813-RFB-DJA
                                                                                                 banking association,
                                                                                            12                        Plaintiff,
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 vs.
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 SFR INVESTMENTS POOL 1, LLC, a                  [PROPOSED] SUPPLEMENTAL ORDER
                                                                                            14   Nevada limited liability company;              GRANTING SFR INVESTMENTS POOL 1,
                                                                                                 SOUTHERN HIGHLANDS COMMUNITY                       LLC’S MOTION FOR SUMMARY
                                                                                            15   ASSOCIATION, a Nevada non-profit                           JUDGMENT
                                                                                                 corporation; TERRAZA HOMEOWNERS
                                                                                            16   ASSOCIATION, a Nevada non-profit
                                                                                                 corporation; ALESSI & KOENIG, LLC., a
                                                                                            17   Nevada limited liability company,
                                                                                            18                         Defendants.
                                                                                            19   SFR INVESTMENTS POOL 1, LLC, a
                                                                                                 Nevada limited liability company,
                                                                                            20
                                                                                                                       Counter-Claimant,
                                                                                            21   vs.

                                                                                            22   WELLS FARGO BANK, N.A., a national
                                                                                                 banking association,
                                                                                            23                        Counter-Defendant.

                                                                                            24          Before the Court came Southern Highlands Community Association’s (“Association”)
                                                                                            25   Motion for Summary Judgment [ECF No. 82], SFR Investments Poo1, LLC’s Motion for
                                                                                            26   Summary Judgment [ECF No. 83] and Wells Fargo Bank, N.A.’s (“Wells Fargo”) Motion for
                                                                                            27   Summary Judgment [ECF No. 84]. Having considered the respective Responses [ECF Nos. 92,
                                                                                            28   93, 94, and 95] and Replies [ECF Nos. 95, 96, 97, and 98], and for all the reasons stated on the

                                                                                                                                              -1-
                                                                                             1   record at the hearing held on August 14, 2016, the transcript of which is incorporated herein by

                                                                                             2   reference, the Court rules as follows:

                                                                                             3          IT IS HEREBY ORDERED that SFR’s Motion for Summary Judgment is GRANTED,

                                                                                             4   Association’s Motion for Summary Judgment is GRANTED, and Bank’s Motion for Summary

                                                                                             5   Judgment is DENIED. The nonjudicial foreclosure sale conducted on September 26, 2012

                                                                                             6   extinguished all junior interests in the Property, including the deed of trust recorded as Instrument

                                                                                             7   No. 20080930-0004439. As a result, Wells Fargo, its successors or assigns, has no enforceable

                                                                                             8   lien, interest or property right in the real property located at 3270 Sicily Heights Ct., Las Vegas,

                                                                                             9   NV 89141; Parcel No. 177-32-218-034. The Court further finds that there is no basis to support

                                                                                            10   the lis pendens in this case as Wells Fargo has no existing interest in the Property. The lis pendens

                                                                                            11   recorded against the Property in the Official Records of the Clark County Recorder as Instrument No.

                                                                                            12   20150611-0002087 shall therefore be expunged.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                August 22, 2019.
                                                                                                        DATED: __________________
                                                                                            14
                                                                                                                                                       __________________________________
                                                                                            15                                                         RICHARD F. BOULWARE, II
                                                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                                            16
                                                                                                  Submitted by:                                     Approved as to Form and Content:
                                                                                            17
                                                                                                  Kim Gilbert Ebron                                 Snell & Wilmer, LLP
                                                                                            18
                                                                                                  /s/ Jason G. Martinez______________               /s/ Wayne Klomp_________________
                                                                                            19    JASON G. MARTINEZ, ESQ.                           WAYNE KLOMP, ESQ.
                                                                                                  Nevada Bar No. 13375                              Nevada Bar No. 10109
                                                                                            20    7625 Dean Martin Drive, Ste 110                   3883 Howard Hughes Parkway, Suite 1100
                                                                                                  Las Vegas, Nevada 89139                           Las Vegas, Nevada 89121
                                                                                            21    Attorneys for SFR Investments Pool 1, LLC         Attorneys for Wells Fargo Bank, N.A.
                                                                                            22
                                                                                                  Approved as to Form and Content:
                                                                                            23
                                                                                                  Alverson Taylor & Sanders
                                                                                            24
                                                                                                  /s/ Alexander Williams_________________
                                                                                            25    ALEXANDER WILLIAMS, ESQ.
                                                                                                  Nevada Bar No. 14644
                                                                                            26    6605 Grand Montecito Parkway, Suite 200
                                                                                                  Las Vegas, Nevada 89149
                                                                                            27    Attorneys for Southern Highlands Community
                                                                                                  Association
                                                                                            28

                                                                                                                                                 -2-
